Case: 3:19-cv-00144-WHR-SLO Doc #: 14 Filed: 10/26/20 Page: 1 of 4 PAGEID #: 1287




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

 PATRICIA HIBBITT,
                                       :
              Plaintiff,
       v.                                   Case No. 3:19-cv-144
                                       :
 COMMISSIONER OF SOCIAL                     JUDGE WALTER H. RICE
 SECURITY,
                                       :
              Defendant.




       DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
       JUDGE’S REPORT AND RECOMMENDATIONS (DOC. #12);
       OVERRULING DEFENDANT’S OBJECTIONS THERETO (DOC. #13);
       VACATING ALJ’S NON-DISABILITY FINDING AND REMANDING
       MATTER TO THE COMMISSIONER UNDER SENTENCE FOUR OF 42
       U.S.C. § 405(g) FOR FURTHER PROCEEDINGS; JUDGMENT TO
       ENTER IN FAVOR OF PLAINTIFF AND AGAINST DEFENDANT;
       TERMINATION ENTRY




       On April 14, 2020, United States Magistrate Judge Sharon Ovington issued

a Report and Recommendations, Doc. #12, recommending that the Court vacate

the Commissioner’s non-disability finding, make no determination as to whether

Plaintiff was under a “disability,” and remand the matter to the Commissioner for

further consideration. This matter is currently before the Court on Defendant’s

Objections, Doc. #13, to the Report and Recommendations.

      Based on the reasoning and citations of authority set forth in the Report and

Recommendations, as well as upon a thorough de novo review of this Court’s file
Case: 3:19-cv-00144-WHR-SLO Doc #: 14 Filed: 10/26/20 Page: 2 of 4 PAGEID #: 1288




and the applicable law, the Court ADOPTS said judicial filing, and OVERRULES

Defendant’s Objections.

      Defendant first argues that, in citing medical evidence that would support

greater limitations than those found by the ALJ, Magistrate Judge Ovington was

simply improperly reweighing the evidence. The Court disagrees. As Magistrate

Judge Ovington properly noted, the ALJ appears to have improperly overlooked or

ignored significant objective medical evidence. This includes MRIs of Plaintiff’s

lumbar spine and knees, medical records indicating that, following knee surgeries in

October of 2016 and September of 2017, Plaintiff experienced constant knee pain

and swelling, and physical therapy notes documenting limitations in Plaintiff’s daily

activities. Doc. #12, PageID##1273-77. Magistrate Judge Ovington further noted

that neither of the physicians who reviewed Plaintiff’s records in 2015 and early

2016 had access to these later medical records. Id. at PageID#1277.

      Given that the ALJ appears to have ignored the evidence that did not

support her conclusion, Magistrate Judge Ovington properly concluded that the

ALJ’s residual functional capacity assessment was not supported by substantial

evidence. See Brooks v. Comm’r of Soc. Sec., 531 F. App’x 636, 641 (6th Cir.

2013) (“a substantiality of evidence evaluation does not permit a selective reading

of the record.”).

      Defendant also argues that Magistrate Judge Ovington failed to address the

question of harmless error. Defendant maintains that Plaintiff failed to explain how

any of the objective medical evidence at issue demonstrates that she was more


                                          2
Case: 3:19-cv-00144-WHR-SLO Doc #: 14 Filed: 10/26/20 Page: 3 of 4 PAGEID #: 1289




limited in her abilities than the ALJ found, or that the ALJ failed to accommodate

any relevant limitation. See Doc. #10, PageID#1259. The Court rejects this

argument.

      As Magistrate Judge Ovington explained, Plaintiff had argued that the ALJ

erred “in providing a less restrictive residual functional capacity than the previous

ALJ on the basis that her impairments either stabilized or improved.” Doc. #12,

PageID#1273. Plaintiff argued the ALJ’s conclusion was contradicted by

substantial medical evidence that tended to show that her impairments had

actually worsened over time. In her Report and Recommendations, Magistrate

Judge Ovington discussed this issue at length. Under the circumstances presented

here, the ALJ’s failure to consider substantial objective medical evidence in

removing some of the physical restrictions imposed by the previous ALJ cannot be

excused as harmless error. Had the ALJ considered all relevant evidence, there is

a realistic possibility that she would have reached a different conclusion.

      Accordingly, the Court VACATES the ALJ’s non-disability finding. However,

for the reasons explained by Magistrate Judge Ovington, the Court makes no

finding as to whether Plaintiff was under a “disability. The Court REMANDS this

matter to the Social Security Administration under Sentence Four of 42 U.S.C.

§ 405(g) for further consideration consistent with the Report and

Recommendations and this Decision and Entry.

      Judgment shall be entered in favor of Plaintiff and against Defendant.




                                           3
Case: 3:19-cv-00144-WHR-SLO Doc #: 14 Filed: 10/26/20 Page: 4 of 4 PAGEID #: 1290




      The captioned case is hereby ordered terminated upon the docket records of

the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.




Date: October 26, 2020                                        UQQFS+VEHF3JDFBVUIPSJ[BUJPOBGUFSIJTSFWJFX
                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE




                                          4
